Citation Nr: 0904892	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The VA appealed the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt o a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The VA Secretary imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides potentially impacted by the 
Veterans Court ruling in Haas v. Nicholson.  As a consequence 
of the holding in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525), the VA Secretary rescinded the stay and directed the 
Board to resume adjudication of the previously stayed claims.  
The Board's review of the Veteran's claim may now proceed.


FINDINGS OF FACT

1.	The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam during the Vietnam 
Era; and thus exposure to herbicide agents in service is 
not presumed.

2.	The record evidence establishes that diabetes mellitus 
noted many years after service is not related to the 
Veteran's military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a February 2004 and a March 2004 letter.  These letters 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and also informed him of 
the division of responsibility between the Veteran and VA for 
obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, VA treatment records, private treatment records, and 
statements from the Veteran and his representative have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active 
service and has contracted diabetes mellitus to a degree of 
10 percent at any time after service, the veteran is entitled 
to a presumption of service connection even though there is 
no record of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a Veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27- 97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Analysis

Private and VA medical records confirm that the Veteran has 
been diagnosed with diabetes mellitus, type II.  

The veteran served during the Vietnam Era, but was not 
stationed in either the Republic of Vietnam or the DMZ in 
Korea.  Military records indicate the Veteran was stationed 
at Clark Air Force Base for three months during the Vietnam 
Era.  The only indications in the record that the veteran 
ever went ashore into the Republic of Vietnam are his own 
statements that he was sent to Vietnam on a seven-day 
inspection tour in 1966.  Without corroboration, that is 
insufficient to warrant the presumption of service connection 
for exposure to herbicides.

While, under Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994), the veteran is not precluded from establishing 
direct service connection for his diabetes mellitus, his 
service treatment records do not include a diagnosis of 
diabetes mellitus nor has the veteran offered any alternate 
theory of causation other than his unsubstantiated account of 
his exposure to herbicide while on an inspection tour of 
Vietnam in 1966.  Thus, the record does not evidence that 
this condition was noted during the Veteran's period of 
service or for many years thereafter.  The medical evidence 
of record does not reveal that the Veteran had any symptoms 
during service which could be causally related to his current 
diagnosis of diabetes mellitus.  Therefore, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for diabetes mellitus.  The benefit sought 
on appeal is accordingly denied since there is no reasonable 
doubt to resolve in the Veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


